         Case 1:18-cv-00634-RDM Document 35 Filed 03/12/20 Page 1 of 8



                            UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA



MARGARET FOWLER,                                    )
                                                    )
       Plaintiff,                                   ) Civil Action No.: 1:18-cv-00634 (RDM)
                                                    )
v.                                                  )
                                                    )
DISTRICT OF COLUMBIA, et al.,                       )
                                                    )
       Defendants.                                  )
                                                    )


                                      INTRODUCTION

       This action concerns the Defendant’s disparate treatment of a 63-year old woman, an

employee with the Defendant for over 30 years. This case involves age discrimination and Title

VII hostile work environment claims. The Defendant moves to dismiss Plaintiff’s Title VII hostile

work environment claim, retaliation, and age discrimination claim. Defendant further moves to

dismiss this case alleging that the board is non sui juris. The Defendant’s motion should be

dismissed.


                                   STATEMENT OF FACTS

       Plaintiff Margaret Fowler is a 63-year old female Licensing Specialist at ABRA and has

been employed with the Defendant for over 30 years. Compl. ⁋ 8. Pursuant to Title VII of the Civil

Rights Act of 1964, Plaintiff was subjected to unwelcomed verbal conduct by her male supervisor,

Mr. Gordy, which caused a hostile work environment. Sometime in July 2016, Mr. Gordy had Ms.

Kelly remove several files from Plaintiff’s desk area. Upon information and belief there were 10
          Case 1:18-cv-00634-RDM Document 35 Filed 03/12/20 Page 2 of 8



boxes of files that were removed, and Plaintiff received no advance notice of the removal. Compl.

⁋ 22.


        On or about November 2016, Plaintiff received a customer inquiry. When Plaintiff

attempted to locate the customer’s file on her desk, the file was nowhere to be found her with the

file. Compl. ⁋ 24. After many attempts, Plaintiff was denied the necessary files. When Plaintiff

inquired about the location of the files, Mr. Gordy leaned over and continued yelling at Plaintiff to

the point where she felt threatened by Mr. Gordy’s tall and athletic build; he towered over Ms.

Fowler. Compl. ⁋ 28. His unwelcomed physical presence prevented the Claimant from leaving her

desk. Id. Mr. Gordy proceeded to yell and humiliate the Plaintiff to no avail. Comp. Compl. ⁋ 29.

Plaintiff reported this behavior, yet her complaint fell to unresponsive ears. Compl. ⁋ 31.


        Consequently, the Plaintiff continues to endure Mr. Gordy’s demeaning and humiliating

behavior as it permeates throughout Plaintiff’s work environment and sours relationships with co-

employees including Ms. Kelly, who is now unnecessarily supervising Plaintiff’s files. Compl. ⁋

34. This additional step of review has not only caused delay in client service but has also created

a work environment in which the Plaintiff continuously endures humiliation, fear, and intimidation

at the hands of her supervisor. Compl. ⁋ 35-37.

                                          Legal Standard

        Federal Rule of Civil Procedure 12(b)(6) permits a defendant to assert a defense to a case

by motion where a plaintiff fails to state a claim upon which relief can be granted. A motion to

dismiss under Rule 12(b)(6) tests not whether the plaintiff will prevail on the merits, but instead

whether the plaintiff has properly stated a claim. U.S. ex rel. Harris v. Bernad, 275 F.Supp. 2d 1,

5 (D.D.C. 2003). The court has authority to dismiss a suit for failure to state a claim upon which
         Case 1:18-cv-00634-RDM Document 35 Filed 03/12/20 Page 3 of 8



relief can be granted if the complaint does not state factual allegations showing that the right to

relief is plausible and above mere speculation. See Bell Atlantic Corp. v. Twombly, 550 U.S. 544,

561-63 (2007).


       Additionally, a court need not accept as true plaintiff’s legal conclusions, deductions or

opinions which are merely asserted as factual allegations. Id. at 555. A claim is considered facially

plausible when the plaintiff pleads factual content that allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged. Ashcroft v. Iqbal, 556 U.S. 662,

663 (2009). When considering a motion to dismiss, the court assumes that the facts alleged by the

plaintiff are true, and gives the plaintiff the benefit of all inferences that can be derived from the

facts as alleged. Bell Atl. Corp. v. Twombly, 550 U.S. 544, 556 (2007); Ashcroft v. Iqbal, 556 U.S.

----, 129 S.Ct. 1937, 1949 (2009).

       A complaint should not be dismissed for failure to state a claim unless it appears beyond

doubt that the plaintiff can prove no set of facts in support of his claim which would entitle him to

relief.” Conley v. Gibson, 355 U.S. at 45-46. In Bell Atlantic Corporation v. Twombly, 55 U.S.

544 (2007). The plaintiff must be given every favorable inference that may be drawn from the

allegations of fact. Id. A complaint is sufficient even if actual proof is “improbable” and “‘recovery

is very remote and unlikely.’” City of Moundridge v. Exxon Mobil Corp., 250 F.R.D. 1, 4 (D.D.C.

2008). The court will consider facts alleged in the complaint, any documents attached to or

incorporated in the complaint, matters of which the court may take judicial notice, and matters of

public record. See St. Francis Xavier Sch., 117 F.3d at 624; Marshall County Health Care Auth. v.

Shalala, 988 F.2d 1221, 1226 n. 6 (D.C. Cir.1993).
         Case 1:18-cv-00634-RDM Document 35 Filed 03/12/20 Page 4 of 8



                                           ARGUMENT
I. The Court Should Not Dismiss Plaintiff’s Hostile Work Environment Claim.
   I.      Plaintiff’s Title VII hostile work environment claim will not fail because she has
           pled sufficient facts for this stage of litigation.

   Plaintiff has pled sufficient facts supporting a Title VII hostile environment claim. To establish

a prima facie hostile work environment claim, Ms. Richardson must show that: (1) she is a member

of a protected class; (2) she was subjected to unwelcome harassment; (3) the harassment occurred

because of her race; and (4) the harassment affected a term, condition, or privilege of her

employment. Richardson v. Petasis, 160 F. Supp. 3d 88, 123 (D.D.C. 2015). See Nurriddin v.

Goldin, 382 F.Supp.2d 79, 107 (D.D.C.2005); Kelley v. Billington, 370 F.Supp.2d 151, 156

(D.D.C.2005); see also Elam v. Bd. of Trs. of Univ. of D.C., 530 F.Supp.2d 4, 21 n. 7 (D.D.C.2007).

        The Defendant contends that Plaintiff has not pled sufficient facts to establish the third

element: that the allege hostile work environment resulted from Plaintiff’s membership in a

protected class; however, the standard for proving every element at this phase of litigation is

premature in this case. At the 12(b)(6) stage, a Title VII plaintiff is not required to plead facts

sufficient to prove each element of her case, see Swierkiewicz v. Sorema N.A., 534 U.S. 506, 122

S.Ct. 992, 152 L.Ed.2d 1 (2002), but she is “required to allege facts that support a claim for relief.”

(emphasis added.) Bass v. E.I. DuPont de Nemours & Co., 324 F.3d 761, 764-65 (4th Cir.2003).

These “[f]actual allegations must be enough to raise a right to relief above the speculative level,”

Twombly, 550 U.S. at 555, and the complaint must “state a plausible claim for relief” that

“permit[s] the court to infer more than the mere possibility of misconduct” based upon “its judicial

experience and common sense.” Iqbal, 556 U.S. at 679.
         Case 1:18-cv-00634-RDM Document 35 Filed 03/12/20 Page 5 of 8



       Plaintiff has plead sufficient facts to support her claims of a hostile work environment based

on her age. The Plaintiff detailed how as a female employee, she endured humiliation, invasion

personal space yelling, and shoving, all at the hands of her male supervisor. These allegations are

beyond speculation and allow the court to infer more than the mere possibility of misconduct. None

of the conduct and treatment received by the Plaintiff was exuded on her younger male coworkers.

Thus, Plaintiff sufficiently pled facts for her Title VII hostile working environment claim and this

Court should deny the Defendant’s Motion to Dismiss.


            II. The Court Should Not Dismiss Plaintiff’s Retaliation Claim


       Defendant first argues that Plaintiff’s claim should be dismissed because Plaintiff did not

allege when she received her right-to-sue-letter. Notably, Defendant fails cite any authority to

support its theory. The EEOC issued Plaintiff’s right-to-sue letter on August 15, 2019. (Exhibit

A). Plaintiff received the right-to-sue letter on August 19, 2019. Plaintiff then timely filed her

amended complaint on October 16, 2019. Therefore, Plaintiff’s claim must survive Defendant’s

argument.


       In order prove a prima facie case of retaliation, a plaintiff must demonstrate that (1) he

engaged in a statutorily protected activity; (2) the employer took an adverse employment action;

and (3) there is a causal relationship between the two. Clipper v. Billington,414 F. Supp. 2d 16, 25

(D.D.C. 2006) (citing Romero-Ostolaza v. Ridge,370 F. Supp. 2d 139, 148 (D.D.C. 2005);

Brown,199 F.3d at 452; Morgan v. Fed. Home Loan Mortgage Corp.,328 F.3d 647, 651 (D.C. Cir.

2003))..Defendant alleges that Plaintiff has not established a causal relationship between the

statutorily protected activity and the adverse employment action. Specifically, Defendant argues

that Plaintiff did not allege who made the decision to remove her and whether he was aware of the
         Case 1:18-cv-00634-RDM Document 35 Filed 03/12/20 Page 6 of 8



instant lawsuit and EEOC. Notably, Defendant failed to support its argument that the removing

employees lacked knowledge of the instant action. Further, Defendant’s argument is one that can

only be supported once discovery is concluded.


       Regardless, the employees who issued the decision to remove Plaintiff had both actual and

constructive knowledge of the instant action and EEOC charge. The notice of proposed removal

was issued by Plaintiff’s immediate supervisor, Sean Gordy. Plaintiff specifically named Mr.

Gordy within her EEOC charge as one of her harassers. As being specifically named in the EEOC

charge Mr. Gordy would have had to have known of the matter in order to help facilitate the final

decision to remove Plaintiff was issued by Fred Moosally, the director of the Defendant Agency.

As director of the Defendant agency at suit, Mr. Moosally had constructive knowledge of the

EEOC filing and the instant action.


       Lastly, Defendant argues that the temporal link between the protected activity and adverse

action are too far apart. Specifically, Defendant focuses on the temporal link between the protected

activity and the proposed removal. Defendant’s argument is flawed. After Plaintiff filed her

original EEOC filing and lawsuit, Plaintiff had been subjected to numerous instances of retaliation

leading up to and including her proposed removal and subsequent removal. Because the retaliation

is based on numerous instances against Plaintiff, Defendant’s motion is due to be denied.


                                        CONCLUSION


       WHEREFORE, Plaintiff Margaret Fowler prays that this Honorable Court issues an Order

denying Defendants’ Motion to Dismiss. Defendant’s Motion to Dismiss should be denied because

the Defendant incorrectly asserts that the Plaintiff has failed to establish a prima facie case of
         Case 1:18-cv-00634-RDM Document 35 Filed 03/12/20 Page 7 of 8



hostile work environment. This contention fails, because the Plaintiff is not required to plead facts

to prove every element of this claim at this stage. Moreover, Plaintiff has pled plausible facts to

assert a viable Title VII hostile work environment and retaliation claims. Therefore, this Court

should deny Defendant’s motion.


       Respectfully submitted this 12th day of May 2020.

                                                              /s/ Charles Tucker, Jr.
                                                              Charles Tucker, Jr.
                                                              Senior Partner
                                                              TuckerMoore Group
                                                              8181 Professional Pl. Suite 207
                                                              Hyattsville, MD 20785
                                                              charles@tuckerlawgroupllp.com
         Case 1:18-cv-00634-RDM Document 35 Filed 03/12/20 Page 8 of 8



                                 CERTFICIATE OF SERVICE

       I hereby certify that on March 12, 2020, a true and correct copy of the foregoing was
eServed via electronic filing or mailed via United States Postal Service to:

Karl A. Racine
Attorney General for the District of Columbia

George C. Valentine
Deputy Attorney General
Civil Litigation Division

Alicia M. Cullen
Acting Chief, Civil Litigation Division Section III

Michelle G. Hersh
Assistant Attorney General
441 4th Street, NW, Suite 630 South
Washington, D.C. 20001
                                                           s/ Charles Tucker, Jr.
                                                           Charles Tucker, Jr.
                                                           Senior Partner
                                                           TuckerMoore Group
                                                           8181 Professional Pl. Suite 207
                                                           Hyattsville, MD 20785
                                                           charles@tuckerlawgroupllp.com
